UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7060


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CLAYTON PERRY CROWE,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Bryson City.         Martin K.
Reidinger, District Judge. (2:94-cr-00032-MR-1; 2:13-cv-00020-
MR)


Submitted:   November 18, 2013            Decided:   November 22, 2013


Before NIEMEYER, MOTZ, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Clayton Perry Crowe, Appellant Pro Se.       Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Clayton    Perry       Crowe       seeks    to    appeal        the   district

court’s    order    dismissing      his    28    U.S.C.A.          § 2255      (West    Supp.

2013) motion as successive.            The order is not appealable unless

a   circuit     justice       or     judge        issues           a    certificate       of

appealability.      28 U.S.C. § 2253(c)(1)(B) (2006).                       A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                       28 U.S.C. § 2253(c)(2)

(2006).    When the district court denies relief on the merits, a

prisoner     satisfies      this      standard          by         demonstrating        that

reasonable     jurists      would     find       that        the       district       court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                   When the district court

denies     relief     on    procedural          grounds,       the       prisoner        must

demonstrate    both    that    the     dispositive           procedural         ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.               Slack, 529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Crowe has not made the requisite showing.                           Accordingly, we

deny a certificate of appealability and dismiss the appeal.                               We

dispense     with    oral    argument      because           the       facts    and    legal




                                           2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3